              Case 3:17-cv-03240-JD Document 112 Filed 11/01/18 Page 1 of 3




 1   Christopher J. Reichman SBN 250485
     Justin Prato SBN 246968
 2   PRATO & REICHMAN, APC
     8555 Aero Drive, Suite 303
 3   San Diego, CA 92123
     Telephone: 619-886-0252
     Email: JustinP@prato-reichman.com
 4
     Jeffrey Cereghino (SBN 099480)
 5   jbc@rocklawcal.com
     ROCK LAW LLP
 6   101 Montgomery Street, Suite 1800
     San Francisco, California 94104
 7   Telephone: (415) 433-4949
     Facsimile: (415) 520-0308
 8
     Attorneys for Plaintiff Jonathan Sapan
 9

10

11                                  UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13

14   JONATHAN SAPAN,
                                                                  Case No.: 3:17-cv-03240
15   individually and on Behalf of All Others
     Similarly Situated                                           PLAINTIFF’S RULE 26 (A)(2)(C)
16                                                                DISCLOSURES
                     Plaintiff,
17
             vs.
18
     YELP, INC., a Delaware Corporation,
19
                     Defendant.
20

21

22

23

24

25

26
27



     CASE NO. 3:17-cv-03240 – Plaintiff’s Rule 26 (a)(2)(c) Disclosures                           1
              Case 3:17-cv-03240-JD Document 112 Filed 11/01/18 Page 2 of 3




 1       Pursuant to Rule 26 (a)(2)(C) Plaintiff Jonathan Sapan, makes the following disclosures statement :
 2       At this time Plaintiff is unable to formulate a disclosure of expert witness while class certification is
 3   pending. The reason is until Plaintiff learns whether a class is certified, or a modified class is certified,
 4   or no class is certified determining the extent of an expert’s scope of work is impossible. Plaintiff
 5   respectfully requests that the Court continue the Rule 26(a)(2)(c) disclosure be governed by Rule 26
 6   (a)(2)(D)(i), which requires that parties disclose experts 90 days before trial.
 7       In the alternative Plaintiff discloses the non-expert witnesses who will testify as to their factual
 8   analysis of the calls made by Defendant Yelp in violation of the TCPA are:
 9   1. David Blum (Cereghino Law Group)
10           a. 101 Montgomery St. Suite 1800 San Francisco Ca. 94104
11           b. Mr. Blum is a certified paralegal.
12           c. Mr. Blum has no prior testimony, either at trial or in deposition as a witness.
13           d. Mr. Blum will testify regarding his factual comparison of calls made by Defendant that
14   pursuant to Defendant’s own records and/or in comparison to the National DNC Registry.
15           e. Mr. Blum is a salaried employee and receives no extra compensation for his analysis.
16       Plaintiff reserves the right to supplement this disclosure subject to the Court’s permission to extent
17   expert disclosure to 90 days before the scheduled or rescheduled trial date or as rebuttal experts to
18   Defendant’s Rule 26 (2)(D)(ii).
19

20   Dated: November 1, 2018                         By:           /s/ Jeffrey Cereghino
                                                           Jeffrey Cereghino (SBN 099480)
21                                                         jbc@rocklawcal.com
                                                           Matt Malone (SBN 221545)
22                                                         mjm@rocklawcal.com
                                                           ROCK LAW LLP
23                                                         101 Montgomery Street, Suite 1800
                                                           San Francisco, California 94104
                                                           Telephone: (415) 433-4949
24                                                         Facsimile: (415) 520-0308
25

26
27



     CASE NO. 3:17-cv-03240 – Plaintiff’s Rule 26 (a)(2)(c) Disclosures                                              2
              Case 3:17-cv-03240-JD Document 112 Filed 11/01/18 Page 3 of 3




 1                                                     Christopher J. Reichman SBN 250485
                                                       Justin Prato SBN 246968
 2                                                     PRATO & REICHMAN, APC
                                                       8555 Aero Drive, Suite 303
 3                                                     San Diego, CA 92123
                                                       Telephone: 619-886-0252
                                                       Email: JustinP@prato-reichman.com
 4

 5                                                     Attorneys for Plaintiff and the Proposed Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27



     CASE NO. 3:17-cv-03240 – Plaintiff’s Rule 26 (a)(2)(c) Disclosures                                 3
